Name: Council Directive 80/214/EEC of 22 January 1980 amending Directive 77/99/EEC on health problems affecting intra- Community trade in meat products
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-02-21

 Avis juridique important|31980L0214Council Directive 80/214/EEC of 22 January 1980 amending Directive 77/99/EEC on health problems affecting intra- Community trade in meat products Official Journal L 047 , 21/02/1980 P. 0003 - 0003 Greek special edition: Chapter 03 Volume 27 P. 0239 Spanish special edition: Chapter 03 Volume 17 P. 0115 Portuguese special edition Chapter 03 Volume 17 P. 0115 ++++COUNCIL DIRECTIVE OF 22 JANUARY 1980 AMENDING DIRECTIVE 77/99/EEC ON HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN MEAT PRODUCTS ( 80/214/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS DIRECTIVE 77/99/EEC ( 2 ) LAYS DOWN THAT ONLY FRESH MEAT SUITABLE FOR INTRA-COMMUNITY TRADE MAY BE USED FOR THE PREPARATION OF MEAT PRODUCTS ; WHEREAS THE APPLICATION OF CERTAIN TREATMENTS , NOTABLY HEAT TREATMENT WHICH DESTROYS THE GERMS OF ANIMAL DISEASES POTENTIALLY PRESENT IN CERTAIN CATEGORIES OF MEAT WHICH OTHERWISE COMPLY WITH THE RULES OF HYGIENE FOR HUMAN CONSUMPTION , PERMITS THAT MEAT , ALTHOUGH EXCLUDED FROM INTRA-COMMUNITY TRADE IN FRESH MEAT FOR ANIMAL HEALTH REASONS , TO BE USED FOR THE PREPARATION OF MEAT PRODUCTS ; WHEREAS DIRECTIVE 77/99/EEC SHOULD THEREFORE BE AMENDED ACCORDINGLY , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 DIRECTIVE 77/99/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . IN ARTICLE 2 ( 1 ) ( B ) , THE FOLLOWING INDENT SHALL BE ADDED : " - ARTICLE 1 OF DIRECTIVE 72/461/EEC . " 2 . ARTICLE 2 ( 1 ) ( C ) SHALL BE REPLACED BY THE FOLLOWING : " ( C ) FRESH MEAT : FRESH MEAT AS DEFINED IN ARTICLE 1 OF DIRECTIVES 64/433/EEC , 71/118/EEC AND 72/461/EEC AND IN ARTICLE 2 OF DIRECTIVE 72/462/EEC . " 3 . THE FOLLOWING POINT SHALL BE INSERTED IN ARTICLE 3 ( 1 ) ( 3 ) ( A ) : " ( I ) A IN ACCORDANCE WITH ARTICLE 5A OF DIRECTIVE 72/461/EEC IN THE MEMBER STATE IN WHICH THE PREPARATION IS CARRIED OUT . " ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE BY 31 DECEMBER 1980 . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 JANUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO C 289 , 19 . 11 . 1979 , P . 42 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 85 .